
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.33


SEVERANCE AGREEMENT AND GENERAL RELEASE

        Recognizing that Drake S. Tempest ("Employee") is and has been employed
by Qwest Services Corporation, a subsidiary of Qwest Communications
International Inc. (individually and collectively referred to herein as
"Employer"), as an officer and in an executive-level capacity, serving as
General Counsel and having served as the Chief Administrative Officer of
Employer, and

        Recognizing that Employee's employment with Employer is terminating on
December 8, 2002 ("Separation Date"), and

        Recognizing that Employee and Employer are parties to letter agreements
dated October 6, 1998 and October 31, 2001 ("Letter Agreements"), and

        Recognizing that a condition of Employee's receipt of compensation and
other consideration under the Letter Agreements and Qwest's severance program is
his execution of a release agreement, and

        Recognizing that the undersigned parties to this Severance Agreement and
General Release ("Agreement") wish to mutually, amicably and finally resolve all
disputes, known and unknown, regarding said employment, Employee's
employment-related benefits, and the separation from said employment by and
between Employee and Employer and Employer's past, present and future
subsidiaries, affiliates, predecessors (including, without limitation,
U S WEST, Inc. and its subsidiaries and affiliates), divisions, successors, and
assigns, and, in such capacities, their respective directors, officers,
employees, contractors, shareholders, partners, representatives and agents
(individually and collectively referred to herein as "Qwest"), and

        Recognizing that Employee has been afforded ample opportunity to review
and consider this Agreement, and

        Recognizing that Employee has been encouraged to consult, has had
sufficient opportunity to consult, and has in fact consulted with his attorney
and financial advisor regarding the terms of this Agreement before signing this
Agreement,

        Employer and Employee hereby execute this Agreement, and in
consideration of the promises contained in this Agreement, the sufficiency of
which is expressly acknowledged and affirmed by both Employee and Employer,
agree as follows:

        1.     Payments and Benefits. Assuming this Agreement becomes effective,
as provided in Section 15 below, Employer shall pay Employee, in a lump sum, the
gross amount of $1,800,000, less legally mandated deductions and withholding in
the amount of $644,400, resulting in a net amount of $1,155,600. This payment is
required by the Letter Agreements, and is in the exact amount prescribed by the
Letter Agreements. Also, assuming this Agreement becomes effective, as provided
in Section 15 below, Employer shall pay Employee the amount of $10.00. These
payments will be made within ten days after the date this Agreement becomes
effective, as provided in Section 15 below. Under this Agreement, Employee will
also be eligible for continuing benefits as set forth in the attached Benefits
Outline, as required and prescribed by the Letter Agreements.

        2.     Release and Waiver of Claims and Covenant Not to Sue. As a free
and voluntary act, Employee hereby releases and discharges, and covenants not to
sue, Qwest (and each of them) from any and all debts, obligations, claims,
liability, damages, demands, judgments, actions, causes of action, suits,
promises, acts, omissions, defenses (including, without limitation, recoupment
and setoff), costs and expenses (including, without limitation, attorneys' fees)
of any kind whatsoever, in law or in equity, whether known or unknown, suspected
or unsuspected, including specifically but not exclusively:

•any and all alleged claims relating to or arising out of Employee's employment
with Employer, including but not limited to, any alleged claims for wages or
salary;



•any and all alleged claims for promissory estoppel or unjust enrichment, and
any and all alleged claims relating to or arising out of Employee's services or
any claimed breach of an alleged oral or written employment contract,
quasi-contract, or implied contract;

•any and all alleged tort claims;

•any and all alleged claims for libel and/or slander;

•any and all claims relating to or arising from any federal, state or local
statutes, laws or ordinances, including, without limitation, claims under
Title VII of the Civil Rights Act of 1964, as amended; claims under the Civil
Rights Act of 1991; claims under 42 U.S.C. § 1981, § 1981a, § 1985, or § 1988;
claims under the Family and Medical Leave Act of 1993; claims under the
Americans with Disabilities Act of 1990, as amended; claims under the Fair Labor
Standards Act of 1938, as amended; claims under the Worker Adjustment and
Retraining Notification Act; claims under the Colorado Anti-Discrimination Act;
and claims under the Employee Retirement Income Security Act of 1974, as amended
("ERISA"); and including claims for attorneys' fees and/or dispute resolution
costs; the sole exception to this provision being claims under the Age
Discrimination in Employment Act of 1967, as amended, discussed in Section 15
below;

•any and all claims for any disability payments under the Qwest Disability Plan
or Qwest Pension Plan after the Separation Date. The reference to the Qwest
Disability Plan and Qwest Pension Plan includes any successor or predecessor of
such plans, such as the former Sickness and Accident Disability Plan or Long
Term Disability Plan of any Employer-related or U S WEST-related entity and all
benefits thereunder;

•any and all claims which Employee might have or assert against Qwest (or any of
them) (1) by reason of Employee's employment with Employer and/or the
termination of employment with Employer and all circumstances related thereto;
or (2) by reason of any other matter, cause, event, act or omission whatsoever
between Employee and Qwest (or any of them) that arose prior to Employee's
execution of this Agreement; and

•Employee's right to seek individual relief on his own behalf for any charges of
discrimination filed with any federal, state or local agency, pending or
otherwise, arising from or related to Employee's employment with Employer, or
the termination thereof of said employment.


        This Section 2 does not apply to: (1) any claim Employee may make under
applicable state unemployment compensation laws, (2) any claim Employee may make
under applicable workers' compensation statutes, (3) any claim Employee may
make, or right Employee may have, for indemnification to the extent provided by
the bylaws or articles of incorporation of Employer, any agreement or plan or
applicable law; (4) any claim Employee may make, or right Employee may have,
with regard to director's and officer's liability insurance coverage,
(5) Employee's rights under this Agreement, and (6) claims which arise after the
Separation Date.

        3.     "Company Information" and "Qwest Property." Employee will not use
or disclose "Company Information" (as defined below) at any time subsequent to
his execution of this Agreement, except in response to lawful government inquiry
or as required by law (including legal process) or in the performance of his
duties as an active Employee or except in connection with any services duly
authorized by Employer that Employee may provide for Employer. Employee will, no
later than the Separation Date, return to Employer all "Qwest Property" (as
defined below) in Employee's possession, custody, or control, and all documents
containing or referring to "Company Information," including all copies,
duplicates, reproductions or excerpts of such information. The term "Company
Information" shall mean any confidential, financial, marketing, business,
technical, or other information, including specifically but not exclusively,
information which Employee prepared, caused to be prepared, or received in
connection with Employee's employment with Employer, such as objective and
subjective evaluations of management, business plans, business strategies,
software, software evaluations, trade secrets, personnel information, marketing
methods and techniques, and any of the above-recited information as it relates
to Qwest (or any of them) and their respective predecessors and successors. The
term "Company Information" shall include, but not be limited to, the
Qwest-related contents of the hard drive of the laptop computer provided to
Employee by Employer for Employee's use in connection with Employer's business
affairs, as discussed specifically below. For purposes of this Agreement,
"Company Information" specifically excludes information that is generally known
or becomes known in the industry (except when known due to Employee's
impermissible actions). The term "Qwest Property" includes, but is not limited
to, keys, access cards, files, memoranda, reports, software, credit cards,
computers, computer disks, instructional and management manuals, and books.
Employee may keep the laptop computer provided to him by Employer for his use in
connection with Employer's business affairs, but Employee must provide the
original hard drive from such computer to Employer no later than the Separation
Date, and Employer will then provide Employee with a clean hard drive for use in
the said computer. Employee may copy to diskette any personal information or
documents not within the definition of "Company Information" or "Qwest Property"
on the said laptop computer, consistent with the provisions of this Section 3,
but may not delete any data from the original hard drive. The terms "Company
Information" and "Qwest Property" shall not include any documents (or the
information therein) provided to Employee's counsel in connection with a
Proceeding (as defined in Section 4 below), on the condition that Employee signs
a joint defense agreement with terms satisfactory to Employer.

        4.     Employee Cooperation and Reimbursement. Employee agrees to
cooperate reasonably with Employer in connection with any dispute, lawsuit,
arbitration, or any internal or external investigation involving Employer or
Qwest (a "Proceeding") with respect to which Employer reasonably believes
Employee may possess relevant information. In that event, upon reasonable notice
and at reasonable times, and for reasonable periods, Employee agrees to make
himself reasonably available for interviews, witness preparation sessions, and
appearances in connection with any Proceeding (including, but not limited to,
appearances at depositions, hearings and trials). Recognizing that upon
Employee's separation from Employer, participating in interviews or witness
preparation sessions may be a burden, Employer agrees to reimburse Employee for
the time Employee spends involved in interviews and witness preparation sessions
requested by Employer at a rate equal to Employee's final base salary with
Employer, computed on an hourly basis (assuming a 40 hour work week), for such
time actually spent in such interviews or witness preparation sessions. In
addition, Employer will reimburse Employee for reasonable expenses Employee
incurs in connection with such interviews and witness preparation sessions. The
parties agree that Qwest (and each of them) will not be obligated to reimburse
Employee for lost wages, lost opportunities, or other financial consequences of
such cooperation, or to make any other payment to Employee other than the
payments by Employer referred to in the two previous sentences; provided,
nothing in this Section 4 shall impair or limit any rights or entitlement
Employee may have to indemnification and director's and officer's liability
insurance coverage. The parties further agree that Qwest (and each of them) will
not, and will not be obligated to, reimburse Employee for any time spent
testifying in any Proceeding (including, but not limited to, appearances at
depositions, hearings and trials), although Employer will reimburse reasonable
expenses for such appearances, as provided above. Nothing in this Agreement
shall limit, restrict, preclude, require or influence Employee's testimony in
any Proceeding or cause Employee not to provide truthful testimony or
information in any matter or in response to any inquiry by a government official
or representative. Employer's obligation to reimburse Employee as described
above is conditional upon Employee providing, at all times, information that he
in good faith believes to be truthful in connection with any internal or
external investigation, interview witness preparation session or Proceeding.

        5.     Arbitration. The parties agree that any claim, controversy or
dispute of any nature whatsoever that may arise between Employee and Qwest (and
each of them), whether arising in statute, ordinance, contract, tort, common
law, or any legal or equitable theory, subject to those exceptions set forth in
this Section 5, shall be resolved by final and binding arbitration. If a party
would otherwise be legally required to exhaust administrative remedies to pursue
a claim or obtain relief, the party can and must exhaust such administrative
remedies prior to pursuing arbitration. The only claims between Employee and
Qwest (and each of them) that are not to be resolved by arbitration as provided
in this Agreement are (1) claims for workers' compensation benefits, (2) claims
for unemployment compensation benefits, (3) equitable relief sought by a party
in a court solely to preserve the status quo ante pending the resolution of a
dispute through arbitration, and (4) claims to enforce Section 8 of this
Agreement. By signing this Agreement, Employee voluntarily, knowingly and
intelligently waives any right Employee may otherwise have to seek remedies in
court or other forums, including the right to a jury trial. Employer also hereby
voluntarily, knowingly, and intelligently waives any right it might otherwise
have to seek remedies against Employee in court or other forums, including the
right to a jury trial. The Federal Arbitration Act, 9 U.S.C. §§ 1-16 ("FAA"),
shall govern the arbitrability of all claims, provided that they are enforceable
under the FAA, as it may be amended from time to time. In the event that this
Agreement is not enforceable under the FAA, the Colorado Uniform Arbitration Act
shall apply and govern the arbitrability of all claims. Additionally, the
substantive law of Colorado, to the extent it is consistent with the terms
stated in this Agreement for arbitration, shall apply to any common law claims.
This Agreement for arbitration supersedes any prior arbitration agreement
between Employee and Employer. The parties agree that this arbitration agreement
is not intended to, and does not, revive any claims which have been released by
Employee pursuant to Section 2 of this Agreement.

        A single arbitrator engaged in the practice of law shall conduct the
arbitration in Denver, Colorado. Any dispute that relates directly or indirectly
to Employee's employment with Employer or to the termination of Employee's
employment will be conducted under the AAA National Rules for the Resolution of
Employment Disputes, in effect at the time the arbitration is commenced. Other
than as set forth herein, the arbitrator shall have no authority to add to,
detract from, change, amend, or modify existing law. The arbitrator shall have
the authority to order such discovery as is necessary for a fair resolution of
the dispute. The arbitrator shall also have the authority to award any and all
relief or remedies provided under the statute or other law pursuant to which an
asserted prevailing claim or defense is raised, as if the matter were being
decided in court, regardless of any federal, state, or local laws otherwise
limiting the amounts that may be awarded in arbitration proceedings. The
prevailing party in any arbitration shall be entitled to receive reasonable
attorneys' fees, to the extent such fees are provided by the statute or other
law pursuant to which an asserted claim or defense is raised, as if the matter
were being decided in court. The arbitrator's decision and award shall be final
and binding, as to all claims that were or could have been raised in the
arbitration, and judgment upon the award rendered by the arbitrator may be
entered by any court having jurisdiction thereof. If any party hereto files a
judicial or administrative action asserting claims subject to this arbitration
agreement, and another party successfully stays such action and/or compels
arbitration of such claims, the party filing the initial judicial or
administrative action shall pay the other party's costs and expenses incurred in
seeking such stay and/or compelling arbitration, including reasonable attorneys'
fees not to exceed Ten Thousand Dollars ($10,000.00).

        6.     Qwest Management Separation Plan. Employee acknowledges and
agrees that Employee is not entitled to any benefits provided under the Qwest
Management Separation Plan, and Employee is waiving any and all claims under the
Qwest Management Separation Plan.

        7.     Conditional Repayment of Payments and Benefits. If Employer
preliminarily determines, for a period of three years after the Effective Date,
that during Employee's employment with Employer, Employee engaged in conduct
that would have constituted Cause for termination (as defined below), regardless
of (i) when during employment such conduct occurred, (ii) when Employer knew or
learns of such conduct or should have known of such conduct, or (iii) what
Employer now knows or should have known about Employee's conduct (but the
foregoing shall not waive or limit Employee's ability to argue Cause does not
exist because of consent or knowledge of a more senior officer or Board member
of Employer to the extent such argument is relevant to the determination of
Cause), then Employer may provide to Employee (or, if applicable, Employee's
estate or beneficiary) written notification of such preliminary determination
(the "Preliminary Determination"), such written notification to be given within
the aforesaid three year period. If such written notification is provided,
Employee shall then have 21 days to make a presentation before the CEO and
General Counsel of Employer as to why the Preliminary Determination is
incorrect, and the CEO and General Counsel will make themselves reasonably
available during such period to permit such presentation. Employee may be
accompanied by counsel (of his own choosing and at his own expense) at such
presentation. Prior to making such presentation, Employer shall provide Employee
upon Employee's request a written or oral, as requested by Employee, description
of the basis for the Preliminary Determination. Employee and Employer agree that
such description shall be inadmissible in any arbitration for any purpose. After
Employee's presentation or, if no such timely presentation is made after 21 days
(or longer period upon agreement of the parties) has elapsed from the written
notice of Preliminary Determination, Employer shall in its sole and exclusive
discretion either withdraw or modify the Preliminary Determination or commence
an arbitration under Section 5 of this Agreement. If the arbitrator finds that
Cause exists or existed, Employee shall make prompt repayment to Employer of the
cash payments provided in Section 1 of this Agreement and other benefits
received by Employee pursuant to this Agreement (including, but not limited to,
the value of any Discounted COBRA Coverage), provided that such repayable
amounts shall not include any amounts paid as taxes on the cash payments and
other benefits by Employee that are not refundable to Employee, or are not
available as a tax credit for Employee (such determination to be made by an
accountant mutually agreeable to Employee and Employer, with Employee obligated
to provide such accountant with all reasonably requested tax records and to pay
such accountant's fees). Consistent with applicable law, any repayments shall
include an interest factor equal to the applicable federal short term interest
rate pursuant to Internal Revenue Code section 1274. Interest shall begin to
accrue on the 22nd day after Employer sends Employee (or, if applicable,
Employee's estate or beneficiary) the written notification of Preliminary
Determination described above, and shall continue to accrue until complete
repayment is made to Employer. If Employer notifies Employee (or, if applicable,
Employee's estate or beneficiary) in writing of the Preliminary Determination
prior to having made the payment required pursuant to Section 1 hereof, such
payments shall not be made at the time specified in Section 1 and shall only be
made if the Employer withdraws the Preliminary Determination, if the arbitrator
determines that Cause did not exist or if the parties agree otherwise. Employee
will continue to be eligible for benefits as set forth in the attached Benefits
Outline, pursuant to Section 1, until and unless the arbitrator finds that Cause
exists or existed, at which time all such benefits shall cease and Employee
shall make prompt repayment of the value of any benefits received by Employee
pursuant to this Agreement through the day such benefits cease being provided by
Employer to Employee.

        "Cause" for termination shall mean (i) knowingly unlawful conduct
(whether civil or criminal) with regard to Employer, (ii) any willful violation
of any written policy of Employer that is materially detrimental to Employer, or
(iii) any other willful misconduct with regard to Employer that is materially
detrimental to Employer. No action or failure to act shall be deemed "willful"
if undertaken (or omitted to be taken) by Employee in good faith and with an
objectively reasonable belief that such action or inaction was not (i) adverse
to the lawful interests of Employer and (ii) in violation of Employer's Code of
Conduct and related written policies in effect at the time of such alleged
violation.

        8.     Competitive Activities. Employee agrees that Employee will not,
for a period of eighteen (18) months immediately following the Separation Date,
for any reason, either on Employee's own account or in conjunction with or on
behalf of any other person or entity whatsoever, directly or indirectly induce,
solicit, recruit or entice away any person who, at any time during the three
(3) months immediately preceding the Separation Date, is a managerial level
employee of Employer (including, but not limited to, any Senior Director or
director-level employee, or higher level employee, or any equivalent or
successor term for any such employee). The foregoing shall not apply when the
person who is the subject of Employee's efforts to induce, solicit, recruit or
entice away is no longer employed by Employer. Also, the foregoing shall not
limit or preclude Employee from serving as a personal reference for any employee
of Employer considering other employment. By signing this Agreement, Employee
expressly agrees that the restrictions in this Section 8 are reasonable and
serve Employer's lawful business interests. Employee recognizes and agrees that
a breach of this Section 8 would likely cause Employer irreparable injury and
damage not fully compensable by an award of damages, and that Employer would be
entitled to both equitable and legal relief (of both a monetary and non-monetary
nature) in the event of a breach. Employee further expressly acknowledges and
agrees that his employment with Employer, and his execution of this Agreement,
bring him within the personal jurisdiction of the courts in the State of
Colorado, and that he will be subject to the personal jurisdiction of said
courts in any action or lawsuit to enforce the restrictions in this Section 8.

        9.     Consideration. As acknowledged above, Employee expressly agrees
that this Agreement provides monies and benefits that are considerations to
which Employee would not otherwise lawfully be entitled without signing this
Agreement, and that these considerations constitute payment in exchange for
signing this Agreement.

        10.   Partial Invalidation of Agreement. The parties agree that if any
portion of this Agreement is found to be unenforceable or prohibited, that
portion shall be deemed invalid, but the remainder of this Agreement shall
remain in full force and effect.

        11.   Full Agreement. The parties acknowledge that no promises or
representations have been made to induce it or him to sign this Agreement other
than as expressly set forth herein and that each party has signed this Agreement
as a free and voluntary act. Employee shall pay his own attorneys' fees,
financial advisor fees, costs and expenses incurred in the negotiation, review
and execution of this Agreement. No term or provision of this Agreement may be
modified or extinguished, in whole or in part, except by a writing which is
dated and signed by both Employee and an officer of Employer.

        12.   Interpretation of Agreement. Each party acknowledges and agrees
that the terms of this Agreement have been arrived at through bargaining and
negotiation, and that the Agreement shall not be construed more strictly against
one party than another merely because it may have been prepared by one of the
parties (or his/its counsel).

        13.   Successors, Assigns et al. The Agreement shall be binding and
shall inure to the benefit of the parties hereto and their respective
successors, assigns, executors, administrators, heirs and legal representatives,
as the case may be; provided, however, that no assignment by any party hereto
shall operate to relieve such party hereto of his or its obligations hereunder.

        14.   Headings. The headings contained in the Agreement are for
convenience only, do not constitute part of the Agreement and shall not limit,
be used to interpret or otherwise affect in any way the provisions of the
Agreement.

        15.   Separation Date Release Agreement for Age Discrimination and Other
Claims; Effective Date of this Agreement. The parties expressly acknowledge that
the release set forth in Section 2 of this Agreement does not cover claims
against Employer under the Age Discrimination in Employment Act, as amended, nor
does it cover any claims that may arise from the time of Employee's execution of
this Agreement through the Separation Date. For reasons dictated by the unique
provisions of the Age Discrimination in Employment Act, and the parties'
preferences, Employee's release of such claims for age discrimination and other
claims is addressed in a separate release agreement, the Separation Date Release
Agreement ("Separation Date Release"), a copy of which is attached hereto, which
will be provided to Employee (with certain information disclosures pursuant to
the Age Discrimination in Employment Act, as amended) on the Separation Date. By
signing this Agreement, Employee hereby confirms that he intends to execute the
Separation Date Release on the Separation Date or within the 45 day period
thereafter, as provided in the Separation Date Release. As provided by the Age
Discrimination in Employment Act, Employee will be afforded a seven-day period
in which to revoke the Separation Date Release.

        An express condition precedent of this Agreement is Employee's timely
execution of the Separation Date Release, and his not revoking the Separation
Date Release during the said seven-day period. In the event Employee does not
execute the Separation Date Release on a timely basis, this Agreement shall not
take effect and the obligations provided in both the Separation Date Release and
this Agreement shall become null and void. In the event Employee executes the
Separation Date Release on a timely basis, but then revokes the Separation Date
Release on a timely basis, both the Separation Date Release and this Agreement
shall become null and void and the obligations provided in both documents shall
become null and void. If Employee executes the Separation Date Release on a
timely basis, but does not revoke the Separation Date Release on a timely basis,
both the Separation Date Release and this Agreement shall become effective on
the first day following the expiration of the seven-day revocation period
(referred to as the "Effective Date" in the Separation Date Release).


Dated:
 
11/14/02
 
/s/  DRAKE S. TEMPEST      

--------------------------------------------------------------------------------

Drake S. Tempest (Employee)
Dated:
 
11/14/02
 
/s/  BARRY K. ALLEN      

--------------------------------------------------------------------------------

Barry K. Allen
EVP—HR and
Chief Human Resources Officer
(on behalf of Employer)





QuickLinks


Exhibit 10.33

